DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This is in response to amendment received on 05/10/21. Claims 30 and 34 have been amended and claims 1-20 and 31 have been cancelled. Claims 21-30 and 32-37 are examined herein.

Terminal Disclaimer
 	The terminal disclaimer submitted 05/10/21 failed to properly identify the application to be 16/365,564 and has therefore been disapproved.

Claim Objections
Claim 27 is objected to because of the following informalities:  the claim should end with a “.”. The claim currently ends in the word “helmet”.  Appropriate correction is required.

Allowable Subject Matter
Claims 21-30 and 32-37 are allowed over prior art. The double patenting rejection would need to be overcome for allowance of these claims.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
s 21-30 and 32-37 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 10,238,165. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant application and US patent 10,238,165 both teach a mountain biking system comprising a helmet and a chin bar (see claims in both application and patent). The chin bar has opposing terminal ends that releasably attach together by a rear coupling to tighten or loosen the chin bar around a helmet (see claims in both applicant and patent). The chin bar further has two side coupling elements that require a buckle/lever to attach to a recesses in the side of the helmet and the chin bar wraps circumferentially around the overlaps the outer surface of the helmet and extends forward of the helmet at the bottom of the open front side when attached (see claims in both application and patent reciting this).

Response to Arguments
Applicant's arguments filed 05/10/21 have been fully considered but they are not persuasive. 
Applicant argues that the double patenting rejection to 10,238,165 should be overcome due to the terminal disclaimer submitted on 05/10/21.
 It is noted that the terminal disclaimer submitted 05/10/21 provides the wrong application number and therefore has been disapproved. Applicant should file another terminal disclaimer with the correct application number of 16/365,564.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALISSA L HOEY whose telephone number is (571)272-4985.  The examiner can normally be reached on M-F 9:00-5:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clinton T Ostrup can be reached on (571)272-5559.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ALISSA L. HOEY

Art Unit 3732



/ALISSA L HOEY/Primary Examiner, Art Unit 3732